Notice of Pre-AIA  or AIA  Status
In the amendment filed on May 21, 2020, claims 11, 16, 21 – 31 are pending.  Claims 11 and 16 have been amended and claims 1 – 10, 12 – 15, 17 – 20 have been canceled. Claims 21 – 31 have been added. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, 21 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11,  as a preliminary matter,during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Applicant has amended their claims to recite the step of “…allowing adjacent paving passes to be applied over the longitudinal strip or band, wherein at least a portion of the asphalt binder from the longitudinal strip or band will migrate upward into the paving pass. The verb “to allow” under the plain meaning of the term closest to the sense used by the claim mean “to permit”, i.e. the claim requires a step of permitting adjacent paving passes to be applied within the recited parameters. 
While there is an active step to permit application of paving passes, the application of paving passes is not an action that spontaneously occurs. There then arises an ambiguity of whether paving passes are required by the method to be applied, or merely that an unrecited prerequisite needs to be satisfied to enact allowance of paving passes to be applied. In other words, does the method require the execution of the step of applying paving passes or merely an action of acknowledgement to execute? Accordingly, metes and bounds of the claim’s scope are muddled, rendering the claim indefinite.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 16, 21 – 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 11, a step of “allowing adjacent paving passes to be applied over the longitudinal strip or band, wherein at least a portion of the asphalt binder from the longitudinal strip or band will migrate upward into the paving pass”. There is no express recitation of a step of allowing (i.e. permitting) adjacent paving passes to be applied over the recited longitudinal strip or band.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). 
In their amendment filed on May 21, 2020, the Applicant stated that support for the amendments to the claims can be at least found at page 2 of the specification.  The Examiner further identifies page 4, page 6 2nd paragraph, page 8 2nd, page 11 1st paragraph of the originally filed specification to be the closest support to the scope of the claimed subject matter.The recitation in page 2 establishes:
Applying a heavy application of an asphalt binder composition that includes a void reducing asphalt membrane composition
That it is applied as a strip or band at an area where the side edges of a paving pass will be laid
That the strip or band of dispensed of composition is of a sufficient thickness to allow/permit/enable the composition to migrate upward into an overlaying asphalt mixture
The only contemplated steps conveyed appear to be the application of an asphalt binder composition, the location of where the asphalt binder composition would be laid, nd paragraph of page 6 likewise conveys that new applications of asphalt paving mixture material are placed based on/by a new application of asphalt paving mixture material.  The 2nd paragraph of page 8 and 1st paragraph of page 11 does provide support to an action of paving after application of a void reducing asphalt membrane, but not necessarily a general asphalt binder composition.  As a whole, while the recitations indicate that paving occurs after the placement of a strip or band of an asphalt composition containing a void reducing asphalt membrane composition, the scope of the support is narrower than the scope of a step of merely allowing such an action to take place, introducing New Matter.  
Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 24, 25, 26, 27, 28, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartoszek US 2014/0363231 (hereafter “Bartoszek”).
Regarding claim 11, 24, 25, 26, 27, 28, 29, 30; Bartoszek is directed to a method of paving a roadway and a paving machine to practice the method thereof (Abstract).  Bartoszek discloses a step of providing a paving machine 300 [mobile vehicle] with a chassis extending in a longitudinal direction with wheels that direct the paving machine in the same direction of travel as the longitudinal direction (Figure 1; [0018]), a reservoir 340 [storage tank] that stores bitumen and asphalt binders (Figure 4; [0024] – [0025]), and a front spray assembly and joint spray assembly that is configured to direct sprays of the additive binder downward to form a longitudinal strip ([0025]) that can extend beyond the width of the lane width that the paving machine ([0031]); moving the paving machine along a longitudinal asphalt joint area ([0019]); dispensing from the front spray 352 the asphalt binder along the area of the longitudinal joint either on adjacent asphalt [pass] or on road base course ([0019], [0030] – [0032]); and allowing at least one paving pass to be applied over the laid down additive, including adjacent paving passes ([0019],[0022] – [0023], [0031] – [0032], [0042]). The action of the asphalt binder and the paving pass act to increase compaction ability and density of the asphalt material [migration upwards over asphalt mixture] ([0031] – [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek as applied to claim YYY above, and further in view of Dawson et al. (US 2008/0008525; hereafter “Dawson”).
Regarding claim 16, Bartoszek does not expressly teach that the asphalt composition /asphalt binder composition comprises a void reducing asphalt membrane composition teach applying a void reducing asphalt membrane composition.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the Bartoszek binder composition, a sealing composition as taught by Dawson because Dawson teaches that such a composition improves asphalt binder properties as well as reduce voids in the asphalt pavement.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek as applied to claims 11, 24, 25, 26, 27, 28, 29, 30 above.
Regarding claim 21, Bartoszek does not expressly teach that the width of the strip or band of asphalt binder composition is between 4 to 24 inches.
	However, Bartszek discloses that the number of sprays in a given spray bar varies depending the required spray width ([0030] – [0033]). The spray width for a front spray bar may be an entire width of a lane or a portion as required along a cold joint. Bartszek therefore suggests a motivation to choose a spray width based on the conditions of the treated pavement or earth.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sprayed band or width be between the claimed ranges as a matter of routine experimentation in order to effectively treat a given section of pavement according to user desires.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Bartoszek does not expressly teach the thickness of the asphalt binder composition. 
	However, Bartszek does disclose that the operator of the paving machine selects and controls a desired application rate of asphalt binder composition sprayed based on other parameters such as moving speed and the needs of the process ([0039] – [0040]). It would have been readily apparent to one of ordinary skill in the art that the application rate is directly proportional to the thickness of binder composition applied because the application rate indicates the amount of material deposited over a given amount of time, as evidenced by Bartszek’s discussion of the distribution of additive being dependent on the application rate ([0040]).  The amount of additive deposited affects the success of placing down an asphalt layer ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the asphalt binder composition within the claimed thicknesses as a matter of routine experimentation in order to lay down sufficient additive to enable successful placement of asphalt mat.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

s 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoszek as applied to claims 11, 24, 25, 26, 27, 28, 29, 30 above, and further in view of Finley US 1,411,777 (hereafter “Finley ‘777).
Regarding claims 23, 31; Bartoszek does not expressly teach wherein at least some of the spray nozzles are aligned in the longitudinal direction.
Finley  ‘777 teaches an apparatus as depicted in Figures 1 – 3 where at the edges of a spray bar there are a plurality of spray nozzles 6 that are longitudinally aligned at the edges [corresponding to the longitudinal joint of the curb and the road in Finley ‘458] (Page 1 Lines 66 – 106, Page 2 Lines 10 – 35). The use of the header prevents the disintegration of the road structure by preventing the access of moisture to the interior structure of the roadway through the edges (page 2 lines 25 – 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Bartoszek to have a series of spray nozzles that are aligned in the longitudinal direction because Finley ‘777 teaches that the additional thickness from the arrangement relative to the rest of the road aids in impeding disintegration of the road structure by preventing access of moisture through the edges.
Regarding claims 25, Finley ‘777 discloses at least some of the spray nozzles aligned transversely as described above.
Regarding claims 27 and 29, Finley ‘777 discloses both longitudinal and transverse sections of their spray bar as depicted in the figures.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finley US 1,341,458.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717